Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 1 of 17




                                                                    FILED
                                 STATES DISTRICT COURT
                         SEALEDUNITED

                            WESTERN DISTRICT OF TEXAS                           6
                              SAN ANTONIO DIVISION                                               wrs

                                                        citj
                                                                   nr,i     I       I   UW   I         ,




UNITED STATES OF AMERICA                    A4E
            Plaintiff,                  COUNT 1: Title 21, U.S.C. § 846,
                                        841(a)(1) & 841(b)(1): Conspiracy to
                                        Possess with intent to Distribute
                                        (Methaniphetainine)

                                        COUNT 2: Title 21, U.S.C. § 846,
                                        841(a)(1) & 841(b)(1): Conspiracy to
                                        Possess with intent to Distribute (Heroin)

                                        COUNTS 3, 6, 8, and 10: Title 21, U.S.C.
                                        § 841(a)(1) & 841(b)(1)(C'), 18 U.S.C. § 2:
   also known as "Morn,"                Possession with intent to Distribute
ANTHONY VALDEZ (6),                     (Heroin), and Aiding and Abetting
   also known as "Colonel,"
JUAN FLORES (7),                        COUNTS 4, 5 11, and 9: Title 21, U.S.C.
   also known as "Big ionic,"           § 841(a)(1) & 841(b)(1)(B), 18 U.S.C. § 2:
                                        Possession with intent to Distribute
                                        (Heroin), and Aiding and Abetting

                                        COUNTS 7, 94 12, 15, 20, 21: Title 21,
                                        U.S.C. § 841(a)(1) & 841(b)(1)(A), 18
                                        U.S.C. § 2: Possession with intent to
                                        Distribute (Methaniphetanilne), and
                                        Aiding and Abetting

                                        COUNTS 13, 16, and 18: Title 21, U.S.C.
                                        § 841(a)(1) & 841(b)(1)(A), 18 U.S.C. § 2:
                                        Possession with intent to Distribute
                                        (Heroin), and Aiding and Abetting

                                        COUNT 14: Title 21, U.S.C. § 841(a)(1) &
                                        841(b)(1)(C), 18 U.S.C. § 2: Possession with
                                        intent to Distribute (Methamphetamine),
                                        and Aiding and Abetting

                                        COUNT 17: Title 21, U.S.C. § 841(a)(1) &
                                        841(b)(1)(A), 18 U.S.C. § 2: Possession with
ADAM RODRIGUEZ (21),                    intent to Distribute (Fentanyl), and Aiding
   also known as "Messy,"               and Abetting
  Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 2 of 17




 JUAN SILVAS (24),
    also known as "Big Time,"
 AShLEY GARZA (25),




 ERICA LEE; ZUNIGA (31),

                Defendants.


THE GRAND JuRY CHARGES:

                                         COUNT ONE
                           [21 U.S.C. § 846, 841(a)(1) & 841(b)(1)J

       Beginning on or about May 2018, the exact date unknown, and continuing until the date of

this indictment, in the Western Distdct of Texas, Defendants,




                                 CLARISELA BERMEA(5),
                                   also known as "Mom,"
                                  ANTHONY VALDEZ (6),
                                  also known as "Colonel,"
                                     JUAN FLORES (7)




                                               2
  Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 3 of 17




                                     NELSON OCHOA (17),



                                   ADAM RODRIGUEZ (21),
                                    also known as "Messy,"



                                       JTJAN SILVAS (24),
                                   also known as "Big Time,"
                                    ASHLEY GARZA (25),




knowingly and intentionally conspired, combined, confederated, and agreed together, and with

each other, and with others, to commit the following offenses against the United States: to

distribute a controlled substance, which offense involved tnethamphetamine, a Schedule II

Controlled Substance, in violation of Title 21, United States Code Sections 841 (a)(l) and

841(b)(1).

  QUANTITY 01? CONTROLLED SUBSTANCE INVOLVED IN THE CONSPIRACY

       The quantity of the mixture or substance containing a detectable amount of

methamphetamine involved in the conspiracy and attributable to each Defendant as a result of each

Defendant's own conduct and as a result of the conduct of other conspirators reasonably

foreseeable to each Defendant is as follows:

  4- DEFEND4NT                                            Q1JANFITY

                             .500 grams or more of a mixture or substance containing a detectable
                              amount of niethamphetaminé

                               50 grams or more of methamphetarnine

                              50 grams or more of methainphetamine



                                               3
      Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 4 of 17




                          50 grams or more of methainphetamine

CLARESELA BERMEA          500 grams or more of a mixture or substance containing a detectable
(5)                       amount of methamphetamine

ANTHONY VALDEZ (6)        50 grams or moreof a mixture or substance containing a detectable
                          amount of methamphetamine

                          500 grams or more of a mixture or substance containing a detectable
                          amount of methamphetamine

                          a mixture or substance containing a detectable amount of
                          methamphetamine

                          50 grams of methamphetamine

                          a mixture or substance containing a detectable amount of
                          methamphetamine

                          500 grams or more of a mixture or substance containing a detectable
                          amount of methamphetamine


NELSON OCHOA (17)         500 grams or more of a mixture or substance containing a detectable
                          amount of methamphetamine

                          500 grams r more of a mixture or substance containing a detectable
                          amount of methamphetamine

                          50 grams or more   of methamphetamine

ADAM RODRIGUEZ (21)       50 grams or more of a mixture or substance containing a detectable
                          amount of methamphetainine

                          a mixture or substance containing a detectable amount of
                          methamphetamine

                          50 grams or more of a mixture or substance containing a detectable
                          amount of metharnphetamine

JUAN SILVAS (24)          500 grams or more of a mixture or substance containing a detectable
                          amount of methamphetamine
  Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 5 of 17




ASHLEY GARZA (25)               500 grams or more of a mixture or substance containing a detectable
                                amount of methamphetamine

                                500 grams or more of a mixture or substance containing a detectable
                                amount of methamphetamine

                                500 grams or more of a mixture or substance containing a detectable
                                amount of methamphetamine

                                500 grams or more of a mixture or substance containing a detectable
                                amount of methamphetamine

All in violation of Title 21, United States Code, Section 846.


                                         COUNT TWO
                            [21 U.S.C. § 846, 841(a)(1) & 841(b)(1)1

       Beginning on or about May 2018, the exact date unknown, and continuing until the date of

this indictment, in the Western District of Texas, Defendants,




                                  CLARISELA BERMEA (5),
                                     also known as "Mom,"
                                   ANTHONY YALDEZ (6),
                                    also known as "Colonel,"
                                       JUAN FLORES (7),
                                  also known as "Big Homie,"



                                    LUIS MAROUEZ (10),
  Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 6 of 17




                                   ERICA LEE ZUNIGA (31),
knowingly and intentionally conspired, combined, confederated, and agreed together, and with

each other, and with others, to commit the following offenses against the United States: to

distribute a controlled substance, which offense involved heroin, a Schedule I Controlled

Substance, in violation of Title 21, United States Code Sections 841(a)(1) and 841(b)(1).

   QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN THE CONSPIRACY

       The quantity of the mixture or substance containing a detectable amount of heroin involved

in the conspiracy and attributable to each Defendant as a result of each Defendant's own conduct

and as a result of the conduct of other conspirators reasonably foreseeable to each Defendant is as

follows:


                         -
                              :;
                               - -'               --'




                               1 kilogram or more of a mixture or substance containing a detectable
                               amount of heroin

                               100 grams or more of a mixture or substance containing a detectable
                               amount of heroin
                               1kilogram or more of a mixture or substance containing a detectable
                               amount of heroin

                               1kilogram or more of a mixture or substance containing a detectable
                               amount of heroin
  Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 7 of 17




CLARISELA BERMEA       1kilogram or more of a mixture or substance containing a detectable
(5)                    amount of heroin
ANTHONY VALDEZ (6)     100 grams or more of a mixture or substance containing a detectable
                       amount of heroin
JUAN FLORES (7)        a mixture or substance containing a detectable amount of heroin

                       I kilo gram or more   of a mixture or substance containing a detectable
                       amount of heroin
                       1kilogram or more of a mixture or substance containing a detect
                       amount of heroin
LUIS MARQUEZ (10)      100 grams or more of a mixture or substance containing a detectable
                       amount of heroin
                      1 kilogram or more of a mixture or substance containing a detectable

                      amount of heroin
                      1 kilogram or more of a mixture or substance containing a detectable

                      amount of heroin
DANTEL RODRIGUEZ      100 grams or more of a mixture or substance containing a detectable
(13)                  amount of heroin
                      1 kilogram or more of a mixture or substance containing a detectable
                      amount of heroin
                      100 grams or more of a mixture or substance containing a detectable
                      amount of heroin
                      a mixture or substance containing a detectable amount of heroin

                      100 grams or more of a mixture or substance containing a detectable
                      amount of heroin
                      100 grams or more of a mixture or substance containing a detectable
                      amount of heroin
                      1kilogram or more of a mixture or substance containing a detectable
                      amount of heroin


                      1 kilogram or more of a mixture or substance containing a detectable
                      amount of heroin
                      1idlogram or more of a mixture or substance containing a detectable
                      amount of heroin
                      1 kilogram or more of a mixture or substance containing a detectable
                      amount of heroin
  Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 8 of 17




                                100 grams or more of a mixture or substance containing a detectable
                                amount of heroin
ERICA ZUNIGA (31)               100 grams or more of a mixture or substance containing a detectable
                                amount of heroin

All in violation of Title 21, United States Code, Section 846.

                                        COUNT THREE
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2]

       That on or about May,3 1, 2018, in the Western District of Texas, Defendants,




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense a mixture or substance containing a

detectable amount of heroin, a schedule I Controlled Substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(l)(C) and 18 U.S.C. § 2.


                                         COUNT FOUR
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(B) and 18 U.S.0 § 2]

       That on or about July 19, 2018, in the Western District of Texas, Defendants,



                                     LUIS MARQUEZ (10),
                                            and



aided and abetted by. each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 100 grams or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(l)(B) and 18 U.S.C.   § 2.

                                                 8
  Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 9 of 17




                                         COUNT FIVE
                             [21 U.S.C. § 841(a)(1) & 841(b)(1)iB)1

        That on or about July 31, 2018, in the Western District of Texas, Defendants,




did knowingly, intentionally and unlawfully possess with the intent to distribute, a controlled

substance, which offense involved 100 grams or more of a mixture or substance containing a

detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(1)(B).


                                       COUNT SIX
                  [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2J

       That on or about September 24, 2018, in the Western District of Texas, Defendants,




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved a mixture or substance

containing a detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 841(b)(i)(C) and 18 U.S.C.    § 2,



                                     COUNT SEVEN
                  [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C.       § 2]

       That on or about November 30, 2018, in the Western District of Texas, Defendants,
  Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 10 of 17




aided and abetted by each other,. did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or more of

metharnphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A) and 18 U.S.C.     §   2.


                                         COUNT EIGHT
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C)     and 18 U.S.C.   § 2]

       That on or about November 30, 2018, in the Western District of Texas, Defendants,




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved a mixture or substance

containing a detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and 18 U.S.C.     §   2,


                                      COUNT NINE
                  [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C. § 2]

       That on or about January 16, 2019, in the Western District of Texas, Defendants,




                                                10
 Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 11 of 17




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or more of

methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A) and 18 U.S.C.    § 2.



                                       COUNT TEN
                  [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2]

       That on or about January 16, 2019, in the Western District of Texas, Defendants,




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved a mixture or substance

containing a detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and 18 U.S.C.    §   2.


                                     COUNT ELEVEN
                  [1   U.S.C. § 841(a)(1) & 841(b)(1)(B) and 18 U.S.C. § 2]

       That on or about February 6, 2019, in the Western District of Texas, Defendants,



                                  CLARISELA BERMEA (5),
                                    also known as "Mom,"




                                                11
 Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 12 of 17




                                 DANIEL ROIJ1IGUEZ (13),




                                  ERICA LEE ZUNIGA (31),

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 100 grams or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

viOlation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(B) and 18 U.S.C.   §   2.


                                    COUNT TWELVE
                  [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C. § 2]

       That on or about February 15, 2019, in the Western District of Texas, Defendants,

                                  CLARISELA BERMEA (5),
                                     also known as "Mom,"
                                      JUAN SILVAS (24),
                                   also known as "Big Time,"
                                    ASHLEY GARZA (25),




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 500 grams or more of a mixture

or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its

isomers, a Schedule II Controlled Substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(A) and 18 U.S.C.   §   2.




                                                    12
 Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 13 of 17




                                       COUNT THIRTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)      and 18 U.S.C.       § 2]

        That on or about February 19, 2019, in the Western District of Texas, Defendants,




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved   1   kilogram or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(A)(l)(A) and 18 U.S.C.        §   2.


                                   COUNT FOURTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2]

       That on or about February 19, 2019, in the Western District of Texas, Defendants,




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved a mixture or substance

containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, a

                                                 13
  Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 14 of 17




Schedule II Controlled Substance, in violation of Title 21, United States Code, Sections 841 (a)( 1)

and 841A)(1)(C) and 18 U.S.C.     §   2.


                                           COUNT FIFTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)     and 18 U.S.C.   § 21

        That on or about Februaiy 19, 2019, in the Western District of Texas, Defendants,




aided and abetted by each other, did knowingly, intentionally and unlawftilly possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or more of

methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(A)(l)(A) and 18 U.S.C.    § 2.


                                           COUNT SIXTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C. § 2]

       That on or about February 19, 2019, in the Western District of Texas, Defendants,




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 1 kilogram or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21,' United States Code, Sections 841(a)(1) and 841(A)(1)(A) and 18 U.S.C.   §   2.


                                       COUNT SEVENTEEN
                                                     and 18 U.S.C. § 2]
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)

       That on or about February 19, 2019, in the Western District of Texas, Defendants,


                                                 14
 Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 15 of 17




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 400 grams or more of a mixture

or substance containing a detectable amount of N-Phenyl-N[1 -(2-phenylethyl)

-4-piperidinyljpropanamide (Fentanyl), a Schedule II Controlled Substance, in violation of Title

21, United States Code, Sections 841(a)(l) and 841(A)(1)(A) and 18 U.S.C.      § 2,



                                      COUNT EIGHTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)     and 18 U.S.C. § 2]

       That on or about February 23, 2019, in the Western District of Texas, Defendants,



                                  CLARISELA BERMEA (5),
                                    also knOWn as "Mom,"




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with       the


intent to distribute, a controlled substance, which offense involved 1 kilogram or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(A)(1)(A) and 18 U.S.C.    § 2.



                                      COUNT NINETEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(B) and 18 U.S.C. § 21

       That on or about March 6, 2019, in the Western District of Texas, Defendants,

                                                15
 Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 16 of 17




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 100 grams or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(A)(1)(B) and 18 U.S.C.    §   2.


                                     COUNT TWENTY
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C.       § 2J

        fhat on or about March 6, 2019, in the Western District of Texas, Defendants,




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or more               of
methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 84l(a)(l) and 841(A)(l)(A) and 18 U.S.C.    § 2.



                                  COUNT TWENTY-ONE
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C.      § 21

       That on or about April 9, 2019, in the Western District of Texas, Defendants,



                                    NELSON OCHOA (17),
                                               and




                                                16
 Case 5:19-cr-00370-XR Document 136 Filed 05/15/19 Page 17 of 17




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or mare of

methaniphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(A)(1)(A) and 18 U.S.C.     §   2.



                                              A TRTTP   flTT I   i



                                              FOREPRO11 OF(9HE GRAND JURY


       JOHN F. BASH
       UNITED STATES ATTO1NBY


BY:
       ADRIAN ROSALES
       Assistant United States Attorney




                                                 17
